Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Election
Applicant’s election without traverse of Group I, claims 14-21 in the reply filed on October 7, 2021 is acknowledged.  Claims 22-26 are withdrawn from consideration as directed to a non-elected invention.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

             (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
            (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(f):
            (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 14-21 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for certain methods within the scope of the claims, does not reasonably provide enablement for all such methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Specifically, page 24, lines 6-10 of the specification as filed states that the inventive method is provided for producing metal powders of iron, steel, nickel, chromium, cobalt, molybdenum and their alloys, but not aluminum or titanium metal powders.  Therefore, the generic recitation of producing “metal” powders in line 1 of claim 14 renders the claims broader in scope than that which is enabled by the present specification.


Claims 14-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) Claim 14, lines 2-3 recites an improper Markush group; the phrase “a group comprising” should be changed to read “the group consisting of”.
b) In claim 14, line 26, the term “can be” fed is prima facie in conflict with the statutory requirement of “particularly pointing out and distinctly claiming” the invention.’’
c) The word “the” at the end of line 33 of claim 14 should be deleted.
d) In claim 14, line 34, some word or phrase appears to be missing between “nozzle” and “atomizing”.

f) Claims 19 and 20 recite a contingent clause “when open”.  While this is not indefinite per se, the examiner notes that if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.  See MPEP 2111.04 (II).
g) Claim 21 recites a filling level maintained at “values greater than a minimum threshold value”, but does not state what that threshold value can or should be, or indicate any criteria for choosing that threshold value.  Therefore, it is unclear what methods would (or conversely would not) fall within the scope of this claim.
h) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

Claim limitation “protecting means” as recited in line 2 of claim 15 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f).  The only protecting means or its equivalent that appears to be disclosed in the specification as filed is a layer of protective slag, as recited in dependent claim 16.  The recitation of the term “protecting means” in claim 15 suggests that 35 U.S.C. 112(f) should be invoked, but if one were to do so then the scope of 
In response to this rejection, applicant must clarify whether or not this limitation should be interpreted under 35 U.S.C. 112(f). Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Various prior art of interest is cited on the attached PTO-892 and SB/08 forms.  None of this art, whether taken alone or in any combination, appears to disclose or suggest a combination of steps as set forth in present claim 14.  Specifically, no prior art discloses or suggests melting a charge in an electric furnace, tapping molten metal from the furnace and collecting and refining it in a ladle in a specified manner, and feeding the molten metal into a gas atomizer by pouring it from the ladle into the atomizer, the atomizer operating in a manner as specified in claim 14.  Thus, correction of the above-noted matters under 35 U.S.C. 112 should result in claims directed to a patentable method.
With respect to specific prior art documents, Kato et al. (US 2017/0209954) discloses a combination of melting in an electric furnace, refining in a ladle, and atomizing molten metal.  However, Kato specifically discloses casting the metal in a mold after refining, i.e. does not in any way suggest pouring molten metal from the ladle into an atomizer as required by the present claims.  Kemper et al. (US 2020/0122237) is of interest; the earliest priority date of Kemper (8/23/2018) was subsequent to the effective filing date of the present invention (4/12/2018).



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 10, 2021